

117 SRES 389 IS: Supporting the designation of September 2021 as “National Alcohol and Drug Addiction Recovery Month”.
U.S. Senate
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 389IN THE SENATE OF THE UNITED STATESSeptember 28, 2021Mr. King (for himself, Mrs. Capito, Mr. Luján, Mr. Manchin, and Mr. Whitehouse) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the designation of September 2021 as National Alcohol and Drug Addiction Recovery Month.Whereas the theme for National Alcohol and Drug Addiction Recovery Month in 2021 is Recovery is for Everyone: Every Person, Every Family, Every Community;Whereas more than 92,000 individuals in the United States suffered a fatal alcohol or drug overdose during 2020, an increase of approximately 30 percent as compared to 2019;Whereas during the Coronavirus Disease 2019 (COVID–19) pandemic, increased isolation and reduced or disrupted access to treatment programs have contributed to an increase in individuals reporting anxiety and depressive disorders when compared to the previous year, and 13 percent of Americans reported starting or increasing substance use;Whereas, in 2019, there were approximately 21,000,000 individuals in the United States aged 18 or older in recovery from alcohol and drug addiction;Whereas the estimated total cost to the economy of prescription opioid misuse is $78,500,000,000 annually, including the costs of healthcare, lost productivity, and involvement of the criminal justice system; Whereas individuals with substance use disorder may face stigma from health professionals, as well as friends and family;Whereas it has been demonstrated that stigma can be a barrier for individuals with substance use disorder to accessing treatment and engaging in recovery; andWhereas peer-supported communities offer individuals with substance use disorder better success in recovery by addressing the personal and emotional effects of addiction and easing reintegration: Now, therefore, be itThat the Senate—(1)recognizes the importance of education for the prevention of substance use disorder;(2)supports efforts to explore the means by which integrated care, community, and sense of purpose can lead to effective and sustainable treatment of substance use disorder; and(3)shows appreciation and gratitude for family members, friends, and other individuals who support individuals in recovery from substance use disorder.